Citation Nr: 0101578	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-09 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1981 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
disability of the left leg, denied service connection for a 
disability of the right leg, denied service connection for a 
hip condition, and denied an increased rating for residuals 
of fusion of the left wrist.  The veteran filed a timely 
notice of disagreement with all four issues cited in the 
August 1995 rating decision.  In his substantive appeal 
received in February 1996, the veteran essentially clarified 
that he was seeking service connection for a left knee 
condition and for a right knee condition, and that he was 
seeking service connection for his right hip as a result of 
the scar that resulted when a graft was taken for his 
service-connected left wrist.  By rating action in November 
1996, the RO continued the denial of service connection for a 
left knee condition, found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a right knee condition, and granted an increased rating 
of 10 percent for the service-connected bone graft donor site 
scar of the right iliac crest.  

The Board notes that the RO correctly stated the right knee 
issue in the November 1996 rating decision as "whether new 
and material evidence had been submitted to reopen the claim 
of service connection for a right knee condition".  The 
veteran initially claimed service connection for a right knee 
condition in June 1985, and by rating action in July 1985, 
the RO denied service connection for a right knee condition.  
In November 1986, the veteran attempted to reopen the claim 
for service connection for a right knee condition, and by 
rating action in November 1986, the RO continued the denial 
of service connection for a right knee condition.  Since the 
November 1986 rating decision was the last final disallowance 
of the veteran's claim, he must submit new and material 
evidence to reopen his claim for service connection for a 
right knee condition.  The Board also notes the issue 
pertaining to a right knee condition will be addressed in the 
remand following the decision.

At a personal hearing at the RO in October 1996 the veteran 
withdrew his claim for an increased rating for residuals of 
fusion of the left wrist; therefore that issue will not be 
addressed herein.  The Board also notes that since the 
veteran clarified that when he claimed service connection for 
a right hip condition, he was actually referring to the bone 
graft donor site scar of the right iliac crest, for which 
service connection had previously been granted, that issue is 
therefore moot and will not be addressed herein.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required for the RO 
to consider the issues on appeal in light of the new law.  

As to the new and material evidence question, in the November 
1996 rating decision, the RO determined that the evidence 
received in regard to the veteran's request to reopen the 
claim for service connection for a right knee condition did 
not constitute new and material evidence sufficient to reopen 
the claim.  The RO stated that "[t]o justify a reopening of 
a claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  The RO also issued a statement 
of the case in November 1996 which did not provide the 
veteran the pertinent language of 38 C.F.R. § 3.156 regarding 
the submission of new and material evidence to reopen a 
claim, nor did the RO rely on the regulation to explain the 
decision.

This "changed outcome" test cited by the RO was established 
by the United States Court of Appeals for Veterans Claims 
(Court) in the case of Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, the United States Court of Appeals for 
the Federal Circuit has concluded that the Court in Colvin 
impermissibly ignored the definition of "material evidence" 
adopted by VA in 38 C.F.R. § 3.156 as a reasonable 
interpretation of an otherwise ambiguous statutory term and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate an unduly burdensome definition of 
materiality.  Hence, that part of the Colvin test was 
overruled for purposes of reopening claims for veterans' 
benefits.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  
The Hodge ruling provided for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, 12 Vet. App. 1 
(1998).  In the present case, the RO, having relied upon the 
Colvin test found impermissible in Hodge, must reconsider the 
veteran's claim in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.  Thus, on remand, 
the RO should consider whether new and material evidence has 
been submitted, taking into consideration Hodge, and the 
aforementioned new law.  If the veteran's claim is reopened, 
the RO may then proceed to evaluate the merits of the claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a right 
knee condition, and may not rely on the 
definition of "material" established in 
Colvin; only the definition of "new and 
material" found in 38 C.F.R. § 3.156 may 
be used.  If the RO finds that new and 
material evidence has been submitted to 
reopen the claim, the RO may then 
consider the claim on the merits.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


